Citation Nr: 1307854	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  07-05 943	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right eye disability, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran withdrew his request for a Board hearing in July 2007.  The Board remanded the case for additional development in January 2010 and August 2011.


FINDING OF FACT

A right eye disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service, nor to have been proximately due to a service-connected disability.


CONCLUSION OF LAW

A right eye disability was not incurred in or aggravated by military service or a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in July 2006.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, private treatment reports, and the Veteran's statements in support of his claim.  A review of the record reveals the development requested upon remand in August 2011 has been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

Congenital or developmental defects, such as refractive error of the eye, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2012).  However, service connection may be granted for defects of congenital, developmental or familial origin if the defect was subject to a superimposed disease or injury.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).

VA regulations provide that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2012).  The regulations provide that determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  The history conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.  Signed statements of veterans relating to the origin or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statements were not of record.  38 C.F.R. § 3.304(b) (2012).

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2012).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided for doing so.  Owens v. Brown, 7 Vet. App. 429 (1995).

The Veteran contends that he is entitled to service connection for a right eye disability that is due to or aggravated by service, or in the alternative, is secondary to his service-connected diabetes mellitus.  Service connection is currently in effect for diabetes mellitus, rated 20 percent disabling, and peripheral neuropathy of the right and left lower extremities, each rated 10 percent disabling. 

Service medical records show that upon induction examination in May 1965 the Veteran's distant vision acuity was 400/20, right, and 20/20, left.  An August 1966 report noted treatment for conjunctivitis.  His April 1967 separation examination revealed distant vision acuity of 200/20, right, and 20/20, left.  A diagnosis of amblyopia in the right eye was provided.  

Private treatment records dated in September 2000 noted non-fasting blood sugar finds were up and that the Veteran was prescribed Glucotrol and Accupril.  An October 2001 report noted he was checking his blood sugar everyday and that he was still on Accupril once a day.  

VA treatment records dated in July 2002 noted the Veteran had a diagnosis as a new diabetic.  The examiner noted he had been started on Glyburide one week earlier and that he was to start Metformin.  VA diabetes examination in May 2004 noted there was no evidence of hypoglycemia or diabetic retinopathy.  The diagnoses included diabetes mellitus, oral agent controlled, and essential hypertension, which predated the diagnosis of his diabetes.  A July 2004 report noted treatment for conjunctivitis.  

VA diabetes mellitus examination in April 2006 noted the Veteran had some symptoms of hypoglycemia about once of twice per month and that he had no history of diabetic retinopathy.  It was noted that VA treatment records dated earlier in April revealed he had a subacute infarction with the recent infarct and multiple extensive foci of microvascular ischemia.  An evaluation by the ophthalmology clinic found a right homonymous hemianopsia.  The examiner noted that the Veteran appeared to have a visual field deficit in the right eye periphery.  A diagnosis of type II diabetes mellitus, which was well controlled, was provided.  

A June 2006 VA neurology examination report noted the Veteran had been referred for an evaluation of complications due to diabetes mellitus.  The examiner, E.K.U., M.D., identified as the Chief of the Neurology Service, stated the Veteran had been provided a diagnosis of diabetes mellitus four to five years earlier and was on oral agents.  He was noted to have had a stroke several months earlier with a residual right visual filed cut deficit.  It was also noted that he had a history which included heavy alcohol and tobacco use, hypertension for many years, coronary artery disease, and chronic obstructive pulmonary disease.  A review of laboratory tests revealed HgA1c findings over the previous four years of mostly less than seven.  The diagnoses included a posterior cerebral artery stroke with right visual field cut.  It was further noted that diabetes, hypertension, and smoking were all risk factors for stroke and that the relative contributions of each could not be determined without resort to mere speculation.  Dr. E.K.U., however, stated that the short duration and relatively good control of blood sugar suggested the Veteran's diabetes mellitus was a relatively smaller contributor than his other risk factors.  

VA eye examination in June 2007 included diagnoses of bilateral post-operative status cataract intraocular lens surgery, right hemianopsia, and type II diabetes mellitus, apparently controlled with diet.  The examiner observed that the Veteran's service entrance and separation examinations revealed decreased visual acuity with no apparent evidence of aggravation.  The diagnosis of amblyopia noted upon separation from service was found to be congenital.  The examiner concluded that the Veteran's current diminished visual acuity in the right eye, identified as right hemianopic field defect of the right eye, was the result of a nonservice-connected stroke in April 2006 and that his service-connected type II diabetes mellitus, with a history of smoking and hypertension, was a relatively small contributor to the stroke that resulted in the right hemianopic field defect.  Accordingly, the right hemianopsia and the decreased vision of the right eye were found to be less likely than not a result of the service-connected type II diabetes mellitus.  No opinion, however, was provided as to whether a right eye disability was aggravated by the service-connected diabetes mellitus disability.  In a February 2010 addendum the examiner noted the Veteran had decreased right eye vision caused by a stroke in the occipital region in the brain, which produced a right hemianopsia.  The examiner found that it was less likely as not that the decreased right eye vision was related to the Veteran's service-connected diabetes mellitus because there had been no change in right eye vision from entrance to separation from service and no evidence of diabetic retinopathy after he developed diabetes mellitus.  It was noted that upon reconsideration and re-examination of the evidence his original statement finding that the right hemianopsia was less likely as not a result of the diabetes mellitus had been speculation on his part and that a medical opinion was needed from an internist/endocrinologist to determine whether or not the Veteran's service-connected diabetes mellitus had caused, contributed to, or aggravated his stroke in the occipital lobe of the brain. 

A September 2011 VA diabetes mellitus examination included a diagnosis of type II diabetes mellitus that was managed by restricted diet.  The examiner, identified as a staff physician and in a subsequent report as an internist/endocrinologist, found no evidence of diabetic retinopathy nor evidence that any other eye disorder was due to or had been permanently aggravated as a complication of diabetes mellitus.  

In a July 2012 VA examination report, Dr. E.K.U. summarized the findings of his June 2006 examination that the Veteran had diabetes mellitus for perhaps four to five years when he had a stroke causing a visual field cut, erroneously identified as left.  It was further noted that his glycemic control had been excellent with all but one HgA1c finding less than seven and that he had other risk factors for stroke including hypertension, elevated cholesterol, and smoking.  Dr. E.K.U. noted that it was presumed to take five years of hyperglycemia to begin to develop significant vascular disease and that, given the short duration of the Veteran's diabetes and relatively good glycemic control, his other risk factors were likely more significant contributors to his stroke than diabetes.  In an August 2012 report, Dr. E.K.U. noted the Veteran's claims file was reviewed and that found, in essence, that a right eye disability was less likely than not proximately due to or the result of his service-connected disability.  It was again stated that it was less likely that the Veteran's stroke was due to his service-connected diabetes mellitus.  

Based upon the evidence or record, the Board finds a right eye disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service nor to have been proximately due to a service-connected disability.  VA medical opinions in this case are found to be persuasive and based upon adequate rationale.  The June 2007 VA eye examiner specifically found service medical records demonstrated the Veteran had decreased visual acuity which existed prior to service with no apparent evidence of aggravation during active service.  A diagnosis of amblyopia which was noted upon his separation examination was found to be a congenital defect.  The Board finds no evidence the Veteran sustained a superimposed disease or injury during service nor any evidence his decreased right eye visual acuity actually increased during active service.  Therefore, service connection for amblyopia is not warranted under applicable VA regulations.  38 C.F.R. § 3.303(c) (2012). 

The Board also finds the June 2006, July 2012, and August 2012 opinions of Dr. E.K.U. clearly demonstrate that the Veteran's right eye visual field defect was a result of his stroke in 2006, but that his stroke was neither caused, aggravated, nor proximately due to his service-connected type II diabetes mellitus.  There is no apparent dispute with the pertinent findings that the Veteran had a history of heavy alcohol and tobacco use, hypertension which pre-existed his diabetes mellitus, coronary artery disease, and chronic obstructive pulmonary disease.  Nor is there any apparent dispute that a diagnosis of diabetes was first provided in approximately 2002 and that testing prior to 2006 revealed relatively good glycemic control.  If a physician is able to state that a link between a disability and an in-service injury or disease is "less likely than not," or "at least as likely as not," he or she can and should give that opinion with no need to eliminate all lesser probabilities or to ascertain greater probabilities.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The opinions of Dr. E.K.U. are shown to have been based upon thorough examinations, a thorough review of the evidence of record, and adequate consideration of the Veteran's statements.  

While the Veteran is competent to provide evidence as to observations and some medical matters, his statements are, at most, conclusory assertions of a nexus between a present right eye disability and service.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis of an eye disability or the causes of stroke and a relationship to service or a service-connected disability are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence).  The competent evidence is against a finding that any current right eye disability was incurred in or aggravated by service or is proximately due to, the result of, or aggravated by any service-connected disability.

The Board finds the preponderance of the evidence in this case is against the claim for entitlement to service connection for a right eye disability.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right eye disability, to include as secondary to service-connected diabetes mellitus, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


